Case 1:18-cv-01679-RGA Document 108 Filed 05/06/20 Page 1 of 2 PageID #: 5328




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 BIO-RAD LABORATORIES INC.,

        Plaintiff,

                        v.                                   C.A. No. 18-1679-RGA

 10X GENOMICS, INC.

        Defendant.


    10X GENOMICS, INC.’S MOTION TO STAY PENDING INTER PARTES REVIEW

       Defendant 10X Genomics, Inc. (“10X”), by and through counsel, hereby requests that this

Court stay this case pending resolution of recently-instituted inter partes review proceedings in

front of the Patent Trial and Appeal Board concerning both patents in suit and all asserted claims.

The grounds for this motion are fully set forth in 10X’s opening brief and the Declaration of

Samantha Jameson in support of this motion, filed contemporaneously herewith.

       Pursuant to Rule 7.1.1. of the Local Rules of Civil Practice and Procedure of the United

States District Court for the District of Delaware, 10X states that it has made a reasonable effort

to reach an agreement with plaintiff regarding the relief requested. The parties’ counsel met and

conferred by phone on May 6, 2020, but efforts to reach an agreement were unsuccessful.




 OF COUNSEL:                                              /s/ Frederick L. Cottrell, III
                                                          Frederick L. Cottrell, III (#2555)
 Matthew D. Powers                                        Jason J. Rawnsley (#5379)
 Paul T. Ehrlich                                          Alexandra M. Ewing (#6407)
 Robert L. Gerrity                                        RICHARDS, LAYTON & FINGER, P.A.
 Gina Cremona                                             One Rodney Square
 Daniel M. Radke                                          920 N. King Street
 TENSEGRITY LAW GROUP LLP                                 Wilmington, DE 19801
 555 Twin Dolphin Drive, Suite 650                        (302) 651-7898


                                                1
Case 1:18-cv-01679-RGA Document 108 Filed 05/06/20 Page 2 of 2 PageID #: 5329




 Redwood Shores, CA 94065                    cottrell@rlf.com
 (650) 802-6000                              rawnsley@rlf.com
 matthew.powers@tensegritylawgroup.com       ewing@rlf.com
 paul.ehrlich@tensegritylawgroup.com
 robert.gerrity@tensegritylawgroup.com
 gina.cremona@tensegritylawgroup.com
 daniel.radke@tensegritylawgroup.com
 10X_BR1679_Service@tensegritylawgroup.com

 Azra M. Hadzimehmedovic
 Aaron M. Nathan
 Samantha A. Jameson
 TENSEGRITY LAW GROUP, LLP
 8260 Greensboro Drive, Suite 260
 McLean, VA 22102
 Telephone:    (650) 802-6000
 azra@tensegritylawgroup.com
 aaron.nathan@tensegritylawgroup.com
 samantha.jameson@tensegritylawgroup.com
 10X_BR1679_Service@tensegritylawgroup.com

                                             Attorneys for Defendant
                                             10X Genomics, Inc.
Date: May 6, 2020




                                        2
